Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/537,380 filed on 08/09/2019. Claims 1, 3-17 have been examined and are pending. 
Authorization for this Examiner’s Amendment was made via phone with the Applicant’s representative, Lucas Amodio (Reg. No.: 70239) on September 1, 2022. Lucas has agreed and authorized the Examiner to amend claim 1, 4, 7, 8, 9 and cancel claims 12 and 17. 
Examiner’s Amendments
Claims
Replacing claims 1, 3-17 as follows:
(Currently Amended) A system for enhanced public key infrastructure comprising a computer device comprising at least one processor in communication with at least one memory device, and wherein the at least one memory device stores a plurality of instructions, wherein the at least one processor is programmed to:
receive a digital certificate including a composite signature field including a plurality of signatures, wherein the plurality of signatures include at least a first signature and a second signature, and wherein the first signature and the second signature are provided by a first certificate authority, wherein the first certificate authority generates the first signature using a first cryptographic algorithm and the second signature using a second cryptographic algorithm, wherein the first cryptographic algorithm is associated with a first key and wherein the second cryptographic algorithm is associated with a second key, and wherein the first cryptographic algorithm is different from the second cryptographic algorithm;
retrieve, from the digital certificate, [[a]]the first key associated with the first signature from the digital certificate;
retrieve the first signature from the composite signature field; 
validate the first signature using the first key; 
retrieve, from the digital certificate, [[a]]the second key associated with the second signature;
retrieve the second signature from the composite signature field; and
validate the second signature using the second key.
(Canceled)	
(Previously presented)	The system in accordance with Claim 1, wherein the at least one processor is further programmed to:
retrieve, from the digital certificate, a third key associated with a third signature of the plurality of signatures, wherein the third key and the third signature are associated with the first certificate authority;
retrieve the third signature from the composite signature field; and
validate the third signature using the third key.
(Currently amended)	The system in accordance with Claim 1, wherein the at least one processor is further programmed to determine [[a]]the first cryptographic algorithm associated with the first key.
(Original)	The system in accordance with Claim 4, wherein the at least one processor is further programmed to determine if the first cryptographic algorithm is valid.
(Original)	The system in accordance with Claim 5, wherein the at least one processor is further programmed to determine if the first cryptographic algorithm is valid based on at least one of an Online Certificate Status Protocol (OCSP) and a Certificate Revocation List (CRL).
(Currently amended)	The system in accordance with Claim 4, wherein the at least one processor is further programmed to determine if the computer device is capable of processing [[a]]the first cryptographic algorithm associated with the first signature.
(Currently amended)	The system in accordance with Claim 4, wherein the at least one processor is further programmed to determine [[a]]the second cryptographic algorithm associated with the second signature
(Currently Amended)	A computing device for enhanced public key infrastructure comprising at least one processor in communication with at least one memory device, and wherein the at least one memory device stores a plurality of instructions, wherein the at least one processor is programmed to:
generate a first signature associated with a first key and a first cryptographic algorithm;
generate a second signature associated with a second key and a second cryptographic algorithm, wherein the first signature and the second signature are provided by a first certificate authority, wherein the first certificate authority generates the first signature using a first cryptographic algorithm and the second signature using a second cryptographic algorithm, wherein the first cryptographic algorithm is associated with the first key and wherein the second cryptographic algorithm is associated with the second key, and wherein the first cryptographic algorithm is different from the second cryptographic algorithm;
combine the first signature and the second signature into a composite signature; and
generate a digital certificate including the composite signature in a single field.
(Original)	The computing device in accordance with Claim 9, wherein the digital certificate includes a plurality of fields, and wherein the at least one processor is further programmed to:
store the first key in a first field of the plurality of fields and a first identifier for the first cryptographic algorithm in a second field of the plurality of fields; and
store the second key in a third field of the plurality of fields and a second identifier for the second cryptographic algorithm in a fourth field of the plurality of fields.
(Original)	The computing device in accordance with Claim 10, wherein the single field is a fifth field of the plurality of fields.
(Cancelled)	









13. 	(Previously presented)	The computing device in accordance with Claim 9, wherein the composite signature includes the first signature, the second signature, and a third signature
.
14.	(Previously presented)	The system in accordance with Claim 1, wherein the at least one processor is further programmed to validate the digital certificate if the first signature and the second signature are valid.
15.	(Previously presented)	The system in accordance with Claim 1, wherein the at least one processor is further programmed to validate the digital certificate if the first signature is invalid and the second signature are valid.
16.	(Previously presented)	The system in accordance with Claim 3, wherein the at least one processor is further programmed to validate the digital certificate if the first signature and the second signature are invalid and the third signature is valid.
17.	(Cancelled)	



Examiner’s Statement of Reasons for Allowance
Claims 1, 3-11, 13-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to a system for enhanced public key infrastructure is provided. The system includes a computer device including at least one processor in communication with at least one memory device. The at least one memory device stores a plurality of instructions. The at least one processor is programmed to receive a digital certificate including a composite signature field including a plurality of signatures. The plurality of signatures include at least a first signature and a second signature. The at least one processor is also programmed to retrieve, from the digital certificate, a first key associated with the first signature from the digital certificate. The at least one processor is further programmed to retrieve the first signature from the composite signature field. In addition, the at least one processor is programmed to validate the first signature using the first key. 
In another embodiment, a computing device for enhanced public key infrastructure is provided. The computing device includes at least one processor in communication with at least one memory device. The at least one memory device stores a plurality of instructions. The at least one processor is programmed to generate a first signature using a first key and a first cryptographic algorithm. The at least one processor is also programmed to generate a second signature using a second key and a second cryptographic algorithm. The at least one processor is further programmed to combine the first signature and the second signature into a composite signature. In addition, the at least one processor is programmed to generate a digital certificate including the composite signature in a single field. 
The closest prior art are Frederick et al. (“Frederick,” US 20180262504), Wasily et al. (“Wasily,” US 20190020641), Queralt et al. (“Queralt,” US 20180097640) and Takura et al. (“Takura,” US 6931537) are also generally directed to various aspects of a certificate-based authentication system. 
However, none of Frederick, Wasily, Queralt or Takura, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. These references fail to teach that a single certificate authority generates multiple digital signatures or composite signature(s) for a designated certificate. Furthermore, these references fail to teach all limitations recited in claim 1 as a whole, especially “A system for enhanced public key infrastructure comprising a computer device comprising at least one processor in communication with at least one memory device, and wherein the at least one memory device stores a plurality of instructions, wherein the at least one processor is programmed to: receive a digital certificate including a composite signature field including a plurality of signatures, wherein the plurality of signatures include at least a first signature and a second signature, and wherein the first signature and the second signature are provided by a first certificate authority, wherein the first certificate authority generates the first signature using a first cryptographic algorithm and the second signature using a second cryptographic algorithm, wherein the first cryptographic algorithm is associated with a first key and wherein the second cryptographic algorithm is associated with a second key, and wherein the first cryptographic algorithm is different from the second cryptographic algorithm; retrieve, from the digital certificate, [[a]]the first key associated with the first signature from the digital certificate; retrieve the first signature from the composite signature field; validate the first signature using the first key; retrieve, from the digital certificate, [[a]]the second key associated with the second signature; retrieve the second signature from the composite signature field; and validate the second signature using the second key.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439